Citation Nr: 1029159	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-30 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation greater than 30 percent for 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel






INTRODUCTION

The Veteran served on active duty from October 1948 to June 1955 
and from August 1955 to May 1969.  He was awarded the Combat 
Infantry Badge and Bronze Star Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a) 
(2) (West 2002).


FINDING OF FACT

The Veteran's posttraumatic stress disorder (PTSD) is manifested 
by occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as nightmares with 
anxiety on waking, flashbacks, irritability, and mild to moderate 
angry verbal outbursts.
 

CONCLUSION OF LAW

The criteria for an initial evaluation greater than 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

After review of the claims file, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist provisions 
in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  A February 2006 letter notified the Veteran 
as to the requirements to substantiate his claim for service 
connection for PTSD.  Although he was not provided with notice of 
how to substantiate a claim for a higher initial evaluation, the 
Board notes that in cases where, as here, service connection has 
been granted and the initial rating has been assigned, the claim 
of service connection has been more than substantiated, as it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required since the purpose that the notice was intended to 
serve has been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore any defect as 
to notice is nonprejudicial.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) 
(where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to any 
downstream elements).

The Veteran's service treatment records and VA medical treatment 
records have been obtained; he has not identified any private 
treatment records pertinent to his appeal.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  The Veteran has not indicated, and the record 
does not contain evidence, that he is in receipt of disability 
benefits from the Social Security Administration (SSA); 
therefore, the RO's failure to request and obtain any relevant 
SSA records was not in error.  38 C.F.R. § 3.159 (c) (2).  VA 
examinations were conducted in March 2006 and December 2009; the 
Veteran has not argued, and the record does not reflect, that 
these examinations were inadequate for rating purposes.  
38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders 129 S. Ct. 1696 (2009).

All the evidence in the Veteran's claims file has been thoroughly 
reviewed.  Although an obligation to provide sufficient reasons 
and bases in support of an appellate decision exists, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record 
must be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the most 
salient and relevant evidence, and on what the evidence shows or 
fails to show with respect to the appeal.  The Veteran must not 
assume that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that reasons for 
rejecting evidence favorable to the claimant be addressed).  

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Schedule), which is based on 
the average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  Pertinent regulations do not require that 
all cases show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2009); see also Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

The primary concern in a claim for an increased evaluation for 
service-connected disability is the present level of disability.  
Although the overall history of the disability is to be 
considered, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when an appeal is based on the 
assignment of an initial rating for a disability, following an 
initial award of service connection for this disability, the rule 
articulated in Francisco does not apply.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Instead, the evaluation must be based on 
the overall recorded history of a disability, giving equal weight 
to past and present medical reports.  Id.  In all claims for 
increase, VA has a duty to consider the possibility of assigning 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, the Veteran asserts that his PTSD is more severe 
than contemplated by the assigned evaluation.  Service connection 
for PTSD was granted by a March 2006 rating decision, and an 
initial 30 percent evaluation assigned under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Diagnostic Code 9411 is subsumed into the 
General Rating Formula for Mental Disorders (General Rating 
Formula).  Under the General Rating Formula, a 30 percent 
evaluation contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, and recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411, General Rating Formula.

A 50 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory for 
example, retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately, 
and effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances, including work or a work-
like setting; and an inability to establish and maintain 
effective relationships.  Id.

After thorough review, the Board finds that the probative and 
persuasive evidence of record does not support an initial 
evaluation greater than 30 percent disabling.  During the appeal 
period, there was no evidence of abnormal speech or of impaired 
memory, or difficulty in understanding complex commands.  The 
March 2006 and December 2009 VA examiners both noted the 
Veteran's abstract thinking ability to be satisfactory.  Although 
the Veteran reported waking up anxious twice a week, at February 
2007 and May 2009 VA outpatient visits, and reported nightmares 
occurring between twice per week to three times per month, there 
is no evidence that he experienced panic attacks; indeed, at that 
same May 2009 VA outpatient visit, he denied experiencing 
anxiety.  Judgment was noted to be good at the March 2006 and 
December 2009 VA examinations, and at a February 2007 VA 
outpatient visit to be intact; fair insight was noted at both VA 
examinations at a February 2007 VA outpatient visit.  Other than 
reporting the occasional thought of "what's the use," the 
Veteran did not report depressive feelings.  Thought process and 
cognitive ability was noted to be normal at all VA outpatient 
visits and VA examinations, and with respect to thought content, 
the Veteran repeatedly denied suicidal and homicidal ideations, 
psychotic thoughts, hallucinations, and delusions.

The Veteran's primary PTSD symptom appears to be his anger 
management concerns, to include his irritable or angry outbursts 
at his wife.  However, these outbursts were verbal, not physical, 
and the Veteran indicated at the March 2006 VA examination that 
he experienced remorse after they occurred.  Moreover, it does 
not appear that these are so severe as to impact his social 
functioning to an extent greater than contemplated by the 
currently assigned 30 percent evaluation.  He has been married to 
his wife for over 50 years, and has a good relationship with his 
3 children.  Moreover, he volunteers with his service 
organization as a Veterans' Service Officer and, three times per 
week, assists with running the bingo activity at that office.  
Additionally, the March 2006 VA examiner noted that the Veteran 
last worked in 1977, at which time his general medical condition 
prevented him from continuing.  However, the examiner noted, from 
the Veteran's report it was not likely that his PTSD symptoms 
were a significant problem for him in a work setting.

In the VA treatment records and examination reports of record, 
the Veteran's GAF scores have ranged from a low of 36 in January 
2006 to a high of 52 in March 2006, with the highest score that 
year being 65; scores later in the appeal period range from a low 
of 38 in May 2009 to a high of 45 in December 2009.  However, the 
Board finds that the scores of 36 given in January 2006 and 38 
given in May 2009, which were provided both by the Veteran's 
treating clinician, are not credible indications of his 
occupational and social functioning.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) (holding that the Board, as fact finder, 
must determine the probative value or weight of the admissible 
evidence).

Indeed, at the visit where the Veteran was assigned a GAF score 
of 36, the Veteran reported feeling happy most of the time, and 
that he worked out and enjoyed playing bingo 3 times per week.  
His only reported PTSD symptoms were nightmares three times per 
month, hypervigilance, and intrusive thoughts when he watched war 
movies.  Similarly, at the May 2009 VA outpatient visit in which 
the Veteran's PSTD was described as "severe" and the GAF score 
of 38 was assigned, the Veteran reported high irritability, 
anxiety after nightmares, and avoidance of the news, but also had 
a euthymic mood and an appropriate affect.  Therefore, the Board 
finds that the higher range scores of 45 and 52 are more 
indicative of the Veteran's occupational and social functioning.  
GAF scores are only one indication of the severity of a given 
service-connected mental disorder, and the remaining evidence of 
record does not support an initial evaluation greater than 30 
percent for PTSD, one is not warranted on the basis of the 
Veteran's GAF scores.  38 C.F.R. § 4.130, Diagnostic Code 9411; 
see also Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

Consideration has been given to whether the manifestations of the 
Veteran's service-connected PTSD disability present an 
exceptional or unusual disability picture so as to warrant 
referral to the appropriate officials to determine the propriety 
of an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  An 
extraschedular rating cannot be assigned in the first instance, 
but it must be specifically adjudicated whether to refer a case 
for such an evaluation, when the issue is either raised by the 
claimant or is reasonably raised by the evidence of record.  See 
Barringer v. Peake, 22 Vet. App. 242 (2008), citing Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the assigned schedular evaluation is not 
inadequate.  Thun, 22 Vet. App. at 115.  Evaluations in excess of 
that currently in effect may, in the appropriate cases, be given 
for certain manifestations of PTSD, but the medical evidence of 
record does not support a higher evaluation on this basis.  The 
different disability evaluations for PTSD, as for most 
psychiatric disorders, are predicated on social and occupational 
impairment.  Thus, because the probative and persuasive evidence 
of record does not reflect that the Veteran's PTSD, alone, shows 
such an exceptional or unusual disability picture that goes 
beyond the limits of the schedular criteria, that criteria are 
sufficient with which to rate the severity of his PTSD.

Ultimately, while the evidence of record shows that the 
manifestations of the Veteran's service-connected PTSD impact his 
ability to be employed in certain capacities, the record does not 
demonstrate that there exists a level of interference with 
employment not already encompassed by the currently assigned 
evaluation.  See Thun, 22 Vet. App. at 115.  Therefore, the 
criteria for submission for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met, and the 
RO's decision not to refer these issues to the Chief Benefits 
Director or the Director, Compensation and Pension Service was 
correct.

The evidence of record discussed above does not warrant an 
initial evaluation greater than 30 percent for PTSD at any time 
during the appeal period thus, staged ratings are not required.  
38 U.S.C.A. 5110; see also Hart, 21 Vet. App. at 508.  For these 
reasons, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for an increased initial 
evaluation for PTSD.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation greater than 30 percent for PTSD is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


